Exhibit 99.5 HEADS OF AGREEMENT Entered into between 1.Sangui Biotech GmbH, Alfred-Herrhausen-StraBe 44, D-58455 Witten, represented by its Managing Director Hubertus Schmelz, -in the following “Sangui”- And 2.Elektronika Robotica Y-Control S.A. de C.V (ERC S.A. de C.V.), Division ERC NANO MED., Paris 18 Col., Mirador Int. D, Centro Monterrey N.L. Mexico C.P. 64000, represented by its Director Ing. Eduardo Martinez Mena, -in the following “ERC”- PREMABLE Sangui has invented and developed certain haemoglobin based products and know-how for blood related pharmaceuticals/drug products and medical products such as an artificial oxygen carrier (Artificial Blood Additive), in the following “Additive” and wound protection devices such as Hemo-Spray, wound cleaner liquid/gel and Chitoskin wound pads, in the following “Hemo, WCL/G and Chito”.Sangui holds all related intellectual property rights including – but not limited to – various patents and patents rights pending for registration as well as the production know-how.The Additive as well as the Hemo, WCL/G and Chito shall obtain proper registration either as pharmaceuticals/drug products or medical products in order to be marketed and applied to patients in the whole world. Especially with regard to Additive it is projected as an artificial oxygen carrier to be administered intravenous as an emergency device for acute oxygen deficiencies for instance in case of lung shock, stroke, myocardial infarction and other indications.Sangui and ERC want to register Additive as a medical device/pharmaceutical in the USA, Canada, MIDDLE- and South-America, in the following “the Americas”.ERC will subsequently exploit its commercial values within the Americas whereas Sangui will retain the right to exploit the commercial values in the rest of the world. Additive has so far only been manufactured in laboratory quantities and has been administered in but a few animals/humans without negative results. Therefore, in order to achieve a registration under FDA/EU rules, further tests and clinical studies are necessary.In order to produce test substance of “Additive”, a manufacturing plant certified for the production of pharmaceuticals has to be identified and/or the technical hardware installed if necessary.This shall be done in Mexico. All data so far gained are part of this Agreement, together with transcripts of the relevant patents and their documentation i.e. description of “Additive” and all other intellectual material including testimonials and demographic material and indications that Sangui deem applicable.Sangui can not however guarantee the accuracy of any such data that are derived from public sources.ERC acknowledges to have had ample opportunity to study these documents and to understand their particular meaning. These parties to this Agreement expect “Additive” to have a huge market potential after successful registration as a medical device/pharmaceutical under FDA/EU rules.IT is however understood that Sangui cannot guarantee the successful registration and/or successful marketing of “Additive” for various reasons, inter alia but not restricted to its non-toxical properties, its therapeutic powers or any other property necessary.This is in particular true for any legal changes en route or competitive developments.ERC acknowledges expressly to fully understand the implication of the aforementioned risks, including the risk that their investment might yield a part or even total loss.Bearing in mind the above, the parties now agree to the following: 1.Hemo-Spray, Chitoskin wound pads und wound cleaner liquid/gel The Hemo-Spray requires a registration as a drug/pharmaceutical.Sangui cannot warrant a successful registration in the USA (FDA) or within the EU but is strongly interested in such registration 1.1Registration in Mexico by ERC ERC undertakes to obtain a certificate from the Mexican Health Department (Secretaria de Salud Nacional) represented by the Sub-Secretary of Regulation and Sanitary Control (Sub-Sekretaria de Regulacion y Formento Sanitario) for the certification and distribution of the Hemo, Chito, and WCL/G to the Mexican Institute of Social Security (Instituto Mexicano del Seguro Social). ERC undertakes all necessary and reasonable efforts especially but not limited to the procurement of all necessary documentation, testing, recording of results and validation of medical data in order to achieve the certification and registration of the Hemo, Chito and WCL/G in Mexico for the Mexican market.ERC shall bear all costs related to and connected with such certification and registration in Mexico. 1.2Use of this data for registration outside the Americas by Sangui Insofar as ERC generates from its testing, the procurement of the necessary documentation, the recording and the validation of medical data these shall be made accessible to Sangui or Sangui consultants/agents and shall be deemed to be non-exclusive intellectual property of Sangui and ERC.Notwithstanding the above Sangui shall be entitled to make use of all such medical data with regard to the application for an EU registration or any other registration procedure within the rest of the world (exclusive of the Americas.) 1.3Registration in the rest of the Americas by ERC After the registration of Hemo, Chito and WCL/G in Mexico for the Mexican market ERC intends to obtain a registration of Hemo and WCL/G in the USA and Canada and for Hemo, Chito and WCL/G in the rest of the Americas. ERC is informed that Sangui has already granted marketing and distribution rights for the USA and Canada to another sales partner.Nonetheless Sangui will undertake reasonable efforts to ensure that ERC will be permitted to include Chito into their sales packages of Hemo and WCL/G also in the USA and Canada. 1.4Support by Sangui Sangui shall support and advise ERC with all existent products, test information, technical protocols and existing registration – if any – in Europe for the above named product and shall make such medical data records available to ERC with regard to the certification and registration process in Mexico.Sangui shall bear its own costs for the support. 1.5Exclusive distribution rights in the Americas for ERC In consideration for ERC’s efforts to obtain for the above named products a certification and registration in Mexico either as a pharmaceutical or medical product Sangui grants to ERC the exclusive distribution rights for the products Hemo, WCL/G and Chito for the territory of Mexico.Furthermore and in consideration for ERC’s financing obligations for the Additive, as mentioned below, Sangui grants ERC the exclusive distribution rights for Hemo and WCL/G in the USA and Canada and for Hemo, Chito and WCL/G in the rest of the Americas after ERC obtained the registration in the respective countries. These distribution rights are limited in time for the time period for which ERC shall purchase such products from Sangui. In addition, Sangui herewith grants to ERC the right to use the name and trademark Sangui for the distribution, marketing and advertising of those products named above.Also, Sangui approves the incorporation by ERC or its major shareholders of a company in Mexico engaged solely in the distribution and marketing of the above named products.The company shall be named Sangui Biotech Latino America S.A. de C.V. in the following “SLA”. The licensing of these non-exclusive rights is limited territorially to Mexico, Middle- and South-America for the interim period until a full fledged Distribution and Trade Mark Agreement has been executed amongst the parties. 1.6Initial trials in Mexico Sangui and ERC agree to start their business relationship as follows: This Section stipulates details about product sizes, qualities and prices.
